                 Case 16-21301-RAM        Doc 97    Filed 07/23/19     Page 1 of 5




                           UNITED STATES BANKRUPTCY OURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov

 In Re:

 FIDEL V. MARTINEZ                                            Case No.: 16-21301-RAM
 SSN: XXX-XX-0733                                             Chapter 13

           Debtor(s)           /

                          MOTION TO MODIFY CHAPTER 13 PLAN

      COMES NOW, the Debtor, FIDEL V. MARTINEZ, by and through undersigned

counsel and files this Motion to Modify Chapter 13 Plan and states as follows:

            1.    The Debtor filed a Chapter 13 bankruptcy on August 27, 2016.

            2. An order confirming the Fourth Amended Plan (4AP) was entered on

                  February 22, 2017 (ECF #71).

            3. An order approving the Debtor’s Third Modified Plan was entered on September

                  21, 2018 (ECF #92).

            4. The Debtor’s plan includes payments to Seterus, Inc., which is a debt secured by

                 the Debtor’s homestead property located 11325 SW 123 Terrace, Miami, FL

                 33176.

            5. The first mortgage holder filed a Notice of Mortgage Payment Change on July

                  16, 2019. The new mortgage payment is $2,694.20 effective September 1, 2019.

            6. The first mortgage holder filed a second Notice of Mortgage Payment Change on

                  July 16, 2019. The new mortgage payment is $2,736.87 effective December 1,

                  2019.

            7. The Debtor seeks to modify his plan to provide for the notices of payment

                  change filed by the secured lender on his homestead property.
               Case 16-21301-RAM                Doc 97    Filed 07/23/19       Page 2 of 5




       WHEREFORE, the Debtor, FIDEL V. MARTINEZ, respectfully requests that this

Court grant the Debtor’s motion to modify his Chapter 13 plan and grant such other relief as

this Court may deem just and equitable under the circumstances.


                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via
Regular U.S. Mail to all parties on the attached service list and via CM/ECF to Nancy K.
Neidich, Chapter 13 Trustee, this 23rd day of July 2019.


  CERTIFICATE PURSUANT TO                                KINGCADE & GARCIA, P.A
                                                         Counsel for the Debtor
    LOCAL RULE 9011‐4(B)                                 Kingcade Building
                                                         1370 Coral Way ▪ Miami, Florida 33145-2960
            I HEREBY CERTIFY that I am                   WWW.MIAMIBANKRUPTCY.COM
       admitted to the Bar of the United States          Telephone: 305-285-9100 ▪ Facsimile: 305-285-9542
       District Court for the Southern District of
       Florida and I am in compliance with the           /s/ Timothy S. Kingcade, Esq.
       additional qualifications to practice in          x Timothy S. Kingcade, Esq., FBN 082309
       this Court set forth in Local Rule 2090-          □ Jessica L. McMaken, Esq., FBN 580163
       1(A).
                                    Case 16-21301-RAM      Doc 97          Filed 07/23/19   Page 3 of 5
Label Matrix for local noticing                Federal National Mortgage Association           AT&T
113C-1                                         c/o Robertson, Anschutz & Schneid, P.L.         PO Box 536216
Case 16-21301-RAM                              6409 Congress Avenue                            Atlanta, GA 30353-6216
Southern District of Florida                   Suite 100
Miami                                          Boca Raton, FL 33487-2853
Tue Jul 23 15:02:18 EDT 2019
Advantage Assets II, Inc.                      AmSher Collection Srv                           AmSher Collection Srv
Assignee of Citibank (South Dakota), NA        4524 Southlake Parkway                          4524 Southlake Pkwy Ste
c/o Andrew D Fleisher, Esq.                    Suite 15                                        Hoover, AL 35244-3271
55 Weston Rd, Ste 300                          Hoover, AL 35244-3271
Fort Lauderdale, FL 33326-1170

(p)AMERICAN HONDA FINANCE                      American InfoSource LP as agent for             Andrew D Fleisher, Esq.
P O BOX 168088                                 T Mobile/T-Mobile USA Inc                       The Law Offices of Erskine & Fleisher
IRVING TX 75016-8088                           PO Box 248848                                   55 Weston Rd Ste 300
                                               Oklahoma City, OK 73124-8848                    Fort Lauderdale, FL 33326-1170


Bank Of America                                (p)BANK OF AMERICA                              Bnkunted Fsb
Nc4-105-03-14                                  PO BOX 982238                                   7815 Nw 148th St
Po Box 26012                                   EL PASO TX 79998-2238                           Miami Lakes, FL 33016-1554
Greensboro, NC 27420-6012


Bnkunted Fsb                                   Chase Bank                                      Chase Bank
Attn: Bankruptcy Department                    Attn: Bankruptcy                                Po Box 24696
7815 Nw 148th St.                              Po Box 15298                                    Columbus, OH 43224-0696
Miami Lakes, FL 33016-1554                     Wilmington, DE 19850-5298


Chase Bank USA, National Assoc                 Checksystems                                    Child Support Enforcemment
c/o Legal Department                           7805 Hudson Rd                                  PO Box 8030
201 N Walnut St                                Saint Paul, MN 55125-1703                       Tallahassee, FL 32314-8030
Wilmington, DE 19801-2920


Citibank / Sears                               Citibank / Sears                                Citibank / Sears
Citicorp Cr Srvs/Centralized Bankruptcy        Citicorp Credit Services/Attn: Centraliz        Po Box 6282
Po Box 790040                                  Po Box 790040                                   Sioux Falls, SD 57117-6282
S Louis, MO 63179-0040                         Saint Louis, MO 63179-0040


Citimortgage Inc                               Citimortgage Inc                                Clerk of Circuit Court of Miami-Dade, FL
Attn: Bankruptcy                               Po Box 9438                                     c/o Harvey Ruvin, The Clerk of Circuit
Po Box 6423                                    Gaithersburg, MD 20898-9438                     73 West Flagler Street
Sioux Falls, SD 57117                                                                          Miami, FL 33130-1711


(p)INTERNAL REVENUE SERVICE                    (p)DISCOVER FINANCIAL SERVICES LLC              Discover Financial
CENTRALIZED INSOLVENCY OPERATIONS              PO BOX 3025                                     Po Box 3025
PO BOX 7346                                    NEW ALBANY OH 43054-3025                        New Albany, OH 43054-3025
PHILADELPHIA PA 19101-7346


Equifax                                        Experian                                        FEDERAL NATIONAL MORTGAGE ASSOCIATION (
Po Box 740241                                  Po Box 2002                                     Seterus, Inc.
Atlanta, GA 30374-0241                         Allen, TX 75013-2002                            PO Box 1047
                                                                                               Hartford CT 06143-1047
                                 Case 16-21301-RAM      Doc 97         Filed 07/23/19   Page 4 of 5
Florida Department Of Revenue               GMAC Mortgage                                  IRS Centralized Bankruptcy Department
5050 W Tennessee St                         P.O. Box 4622                                  POB 7346
Tallahassee, FL 32399-0100                  Waterloo, IA 50704-4622                        Philadelphia, PA 19101-7346



Katya M Rehders, Esq.                       Miam-Dade County, Florida                      Mortgage Electronic Registration System
3899 NW 7th St STe 202-B                    c/o Thomas H Robertson, Esq.                   as Nominee for GMAC, Mortgagle, LLC
Miami, FL 33126-5551                        111 NW 1st Street, Ste 2810                    c/o CT Corporation Syste, RA
                                            Miami, FL 33128-1930                           1200 South Pine Island Road
                                                                                           Fort Lauderdale, FL 33324-4413

Nationstar Mortgage, LLC d/b/a Mr. Cooper   Natiowide Recovery Service                     Natiowide Recovery Service
Attention: Bankruptcy Department            545 West Inman St                              Po Box 8005
PO Box 619096                               Cleveland, TN 37311-1768                       Cleveland, TN 37320-8005
Dallas, TX 75261-9096


Ocwen Loan Sevicing Llc                     Office of the US Trustee                       One West Bank, FSB
3451 Hammond Ave                            51 S.W. 1st Ave.                               1270 Northland Dr, # 200
Waterloo, IA 50702-5345                     Suite 1204                                     Saint Paul, MN 55120-1176
                                            Miami, FL 33130-1614


SETERUS, INC.                               Seterus, Inc                                   Shapiro, Fishman & Gache, LLP
PO BOX 1047                                 P.O. Box 1179                                  2424 North Federal Highway, Suite 360
HARTFORD, CT 06143-1047                     Newark, NJ 07101-1179                          Boca Raton, FL 33431-7701



Sheridan Er Phys - S Dade                   Space Coast Credit Uni                         State of Florida Department of Revenue
PO Box 452169                               8045 N Wickham Rd                              Child Support Enforcerment Office
Fort Lauderdale, FL 33345-2169              Melbourne, FL 32940-7920                       c/o Judy Langston, Clerk
                                                                                           2450 Shumard Oak Blvd, Bldg 1, Fl 2
                                                                                           Tallahassee, FL 32399-0001

Syncb/brmart                                Syncb/brmart                                   Tania Dominguez
C/o Po Box 965036                           Synchrony Bank                                 c/o Katya M Rehders, Esq.
Orlando, FL 32896-0001                      Po Box 965064                                  3899 NW 7th St, Ste 202-B
                                            Orlando, FL 32896-5064                         Miami, FL 33126-5551


Transunion                                  Wachovia, NA fka First Union Bank              Worldwide Asset Purchasing, LLC
Po Box 1000                                 1201 Hays Street                               as Assignee of Direct Merchants Bank Nat
Chester, PA 19016-1000                      Tallahassee, FL 32301-2699                     1201 Hays Street
                                                                                           Tallahassee, FL 32301-2699


Fidel V Martinez                            Nancy K. Neidich                               Timothy S Kingcade Esq
11325 SW 123 Terrace                        www.ch13miami.com                              1370 Coral Way
Miami, FL 33176-4414                        POB 279806                                     Miami, FL 33145-2960
                                            Miramar, FL 33027-9806


Tony Roca
The Roca Law Firm
1750 Coral Way
2nd Floor
Miami, FL 33145-2747
                                 Case 16-21301-RAM               Doc 97         Filed 07/23/19      Page 5 of 5

                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                              (d)American Honda Finance                            Bank Of America
Po Box 1027                                         Po Box 168088                                        Po Box 982238
Alpharetta, GA 30009                                Irving, TX 75016                                     El Paso, TX 79998



Department of the Treasury                          Discover Financial
Po Box 21126                                        Po Box 15316
Philadelphia, PA 19114                              Wilmington, DE 19850




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Nationstar Mortgage LLC d/b/a Mr. Cooper         (u)Miami                                             End of Label Matrix
                                                                                                         Mailable recipients     57
                                                                                                         Bypassed recipients      2
                                                                                                         Total                   59
